In re Jones, Robert; — Plaintiff; Applying for Permission to Take Bar Examination.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination in July 2004. Within fifteen days of notification that he has satisfactorily passed this examination, petitioner may file a brief with this Court, supported by appropriate documentary evidence, responding in further detail to the objections that have been raised in this matter by the Committee on Bar Admissions.
TRAYLOR, J., would deny application.